UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the year ended December 31, 2009 []Transition Report Under to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Commission file number:000-16299 ANTS SOFTWARE INC. (Exact name of registrant as specified in its charter) Delaware 13-3054685 (State or other jurisdiction of (IRS Employer Identification Number) Incorporation or Organization) 71 Stevenson St., Suite 400, San Francisco, California, 94105 (Address of principal executive offices including zip code) (650) 931-0500 (Registrant’s telephone number, including Area Code) Securities registered under Section 12(b) of the Act:None Securities Registered under Section 12(g) of the Act:Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Exchange Act. Yes [ ] No [X] Indicate by check mark if the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (section 229.405 of this chapter) is not contained herein and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] 1 As of June 30, 2009 the aggregate market value of the registrant's common stock held by non-affiliates of the registrant was approximately $36 million based on the average bid and asked price of such common stock as reported on the NASD Bulletin Board system. Shares of common stock held by each officer and director and each person who owns more than 10% or more of the outstanding common stock have been excluded because these persons may be deemed to be affiliates. The determination of affiliate status for purpose of this calculation is not necessarily a conclusive determination for other purposes. ANTs software inc. had 107,236,988 shares of common stock outstanding as of March 31, 2010. Explanatory Note This Amendment No. 1 on Form 10-K/A (“Amendment No. 1”) hereby amends our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, which ANTs software inc. (the “Company”) filed with the Securities and Exchange Commission on March 31, 2010.The sole purpose of this amendment is to (1) include information omitted from our Annual Report on Form 10-K under Part III, Items 10, 11, 12, 13, and 14 and (2) to provide additional information and disclosure related to registration rights and corresponding penalties included in the Fletcher International, Ltd stock purchase agreement signed on March 12, 2010. The additional information and disclosure related to the registration rights is included under Part II Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity, Capital Resources and Financial Condition on page 10 and also under Part IV Item 15. Exhibits, Financial Statement Schedules—Note to Financial Statements 17. Subsequent Events on page F-30. 2 TABLE OF CONTENTS PART II Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 PART III Item 10.Directors, Executive Officers and Corporate Governance 14 Item 11.Executive Compensation 21 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item 13.Certain Relationships and Related Transactions, and Director Independence 34 Item 14.Principal Accountant Fees and Services 34 PART IV Item 15. Exhibits, Financial Statement Schedules 36 Signatures 37 Exhibits. 39 3 This amended Annual Report and the information incorporated herein by reference contain forward-looking statements that involve a number of risks and uncertainties, as well as assumptions that, if they never materialize or if they prove incorrect, would likely cause our results to differ materially from those expressed or implied by such forward-looking statements. Although our forward-looking statements reflect the good faith judgment of our management, these statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties, and actual results and outcomes may differ materially from results and outcomes discussed in the forward-looking statements. Forward-looking statements can be identified by the use of forward-looking words such as "believes," "expects," "hopes," "may," "will," "plans," "intends," "estimates," "could," "should," "would," "continue," "seeks" or "anticipates," or other similar words (including their use in the negative), or by discussions of future matters such as the development of new products, problems incurred in establishing sales and sales channels, technology enhancements, possible changes in legislation and other statements that are not historical. These statements include, but are not limited to, statements under the captions "Business," "Risk Factors," and "Management's Discussion and Analysis of Financial Condition and Results of Operations," as well as other sections in this amended Annual Report. You should be aware that the occurrence of any of the events discussed under the heading "Item 1A Risk Factors" in the 10-K filed on March 31, 2010 and elsewhere in this amended Annual Report could substantially harm our business, results of operations and financial condition. If any of these events occurs, the trading price of our common stock could decline and you could lose all or a part of the value of your shares of our common stock. The cautionary statements made in this amended Annual Report are intended to be applicable to all related forward-looking statements wherever they may appear in this amended Annual Report. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this amended Annual Report. 4 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This financial review presents the Company’s operating results for each of the two years in the period ended December 31, 2009, and the Company’s financial condition at December 31, 2009. Except for the historical information contained herein, the following discussion contains forward-looking statements which are subject to known and unknown risks, uncertainties and other factors that may cause the Company’s actual results to differ materially from those expressed or implied by such forward-looking statements. We discuss such risks, uncertainties and other factors throughout this report and specifically under Item 1A of Part I, “Risk Factors” in the 10-K filed on March 31, 2010. In addition, the following review should be read in connection with the information presented in the Company’s consolidated financial statements and the related notes to the consolidated financial statements. Results of Operations The results of operations for the years ended December 31, 2009 and 2008 are summarized in the table below. % Change Revenues $ -30 % $ Cost of revenues 55 % Gross profit -84 % Operating expenses -33 % Loss from operations ) 1 % ) Other (expense) income, net ) -305 % ) Income tax benefit -85 % Net loss ) -100 % ) Deemed dividend related to Series A Convertible Preferred Stock ) - Loss applicable to common shares $ ) -118 % $ ) Basic and diluted net loss per common share $ ) -80 % $ ) Shares used in computing basic and diluted net loss per share 22 % Revenues The Company’s revenues reflect: · Service revenues representing managed and profession service fees for database and network maintenance and support services and; · License fees, royalty fees, maintenance, support and sales of the Company’s ANTs Data Server (“ADS”) technology. Revenues for 2009 were almost exclusively made up from service activities and totaled $5.8 million, less than 2008 revenues by $2.4 million.Total revenues for 2008 reflected less service revenues but the year did benefit from a substantial sale of ADS technology and licensing agreements in the amount of $4.3 million.This shortfall in 2009 was due to the absence of sales of ADS technology in contrast to 2008 with some offset due to increased 2009 service revenues as the 2008 service revenues included only seven months activity related to the Inventa acquisition in May 2008.For the year ended December 31, 2009 the top three customers accounted for 97% of total revenues, (Company A, 66%, Company B, 25% and Company C, 6%).This compared to the top three customers in 2008 contributing 92% of revenues. Conditional on the Company’s technology developments being successful, the presence of customer demand and the Company having a competitive advantage, future revenues may include sales and licenses of our ANTs Compatibility Server (“ACS”) product and managed services revenue related to existing and new contracts and professional services revenue from pre and post-sales consulting related to ACS and other database consolidation technologies. Sales of the Company’s first ACS product, which translates from Sybase to Oracle, have been limited due to the structure of the sales arrangement and go-to-market strategy. As such, the Company has structured the go-to-market strategy for the second ACS product differently via the use of an OEM agreement, as more fully discussed in Item 1, Business. The Company is currently in the process of developing the second ACS product for a planned announcement and release in mid-2010. The Company intends to develop additional ACS products based on market demand and the availability of resources for development. 5 Cost of Revenues Cost of revenues was approximately $5.0 million and $3.2 million for 2009 and 2008, respectively. The increased cost of revenue in 2009 was due to the change in mix of revenue in 2009 compared to 2008.2009 revenues were primarily the result of managed and professional services with related costs being that of personnel supporting these services.Cost of revenues in 2008 consisted of personnel costs to provide managed and professional services, separation costs for personnel related to the license and sale of ADS technology, software development costs, and third-party licenses related to the sale and license of ADS. The majority of the 2008 revenues related to the ADS technology products and related fees which were proportionately less compared to the remaining service revenues. Operating Expenses Operating expenses for the years ended December 31, 2009 and 2008 were as follows (in thousands): % of Total % Change % of Total Sales and marketing $ 19
